DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Claim status

This action is in response to applicant filed on 05/16/2022
Claims 1, 5, 6, 10, 14, 15 and  17 have been amended.
Claims 2-4, 11-13 have been cancelled.
Claims 1, 5-10 and 14-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2017/0064073) in view of Canoy et al. (US 2014/0349269).

Regarding claim 1: Spencer disclose a function control method, applied to a first device (mobile device 500), the method comprising: 
monitoring a function trigger event (user action) that has a preset correspondence with function configuration information (Fig. 10, step 1005, ¶0101); 
retrieving the function configuration information (Table 1) corresponding to the function trigger event in response to that the function trigger event is monitored (Fig. 10, step 1010, ¶0102); 
wherein the function configuration information indicates a specified function triggered by the function trigger event; in response to determining the specified function triggered by the function trigger event and in response to determining that the specified function is to be performed by a device different from the first device, selecting a second device for performing the specified function among the discovered devices that have the capability to perform the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices); and
controlling the second device (detected at least one proximate device) to perform the specified function triggered (¶0103).
Spencer does not explicitly disclose discovering devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device through broadcasting.
In analogous art regarding function control method, Canoy disclose a system that discover devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device through broadcasting (¶0248).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of discovering devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device through broadcasting, as disclose by Canoy, to the method of Spencer since having a limited universe of potential options (option to identify other devices that perform the function), the selection of any particular option (broadcasting) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of identify devices that can perform the function, either option would have been obvious to one of ordinary skill.
	
Regarding claim 5: The combination of Spencer and Canoy disclose the function control method according to claim 1, wherein the function configuration information indicates the specified function (Spencer: ¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices); 
controlling the second device to perform the specified function comprises: 
determining devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device which are pre-recorded or found (Spencer: Fig. 8, ¶0086); 
selecting the second device for performing the specified function among the devices that have the capability to perform the specified function (Spencer: Fig. 9H, ¶0092); and 
sending the function performing instruction for performing the specified function to the selected second device, and controlling the second device to perform the specified function (Spencer: ¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices).

Regarding claim 6: The combination of Spencer and Canoy disclose the function control method according to claim 5, wherein the selecting the second device for performing the specified function among the devices that have the capability to perform the specified function comprises:
selecting a device within a distance range from a specified position among the devices that have the capability to perform the specified function as the second device for performing the specified function (Spencer: Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 7: The combination of Spencer and Canoy disclose the function control method according to claim 5, wherein the specified position is a position of the first device or a position of a user (Spencer: Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 8: The combination of Spencer and Canoy disclose the function control method according to claim 1, further comprising:
pre-recording capabilities of devices in a same local area network or within a predetermined connection range (Spencer: Fig, 9F, step 915F, ¶0091 and ¶0096).; and/or
broadcasting a capability information query request, and receiving a response of capability information of each device fed back by each device, wherein the capability information of the device is pre-recorded by the device or determined by the device according to functions corresponding to its own hardware components.

Regarding claim 9: The combination of Spencer and Canoy disclose the function control method according to claim 1, wherein the function trigger event comprises at least one of:
a voice command input event;
a human activity event (Table 1); and
a gesture input event.

Regarding claim 10: Spencer disclose an electronic device, comprising: 
a processor (Fig. 2A, item 208, ¶0061); and 
a memory component storing instructions executable by the processor, wherein the processor is configured to execute the instructions to cause the electronic device to perform a function control method (Fig. 2A, item 212, ¶0061), the method comprising: 
monitoring a function trigger event (user action) that has a preset correspondence with function configuration information (Fig. 10, step 1005, ¶0101); 
retrieving the function configuration information (Table 1) corresponding to the function trigger event in response to that the function trigger event is monitored (Fig. 10, step 1010, ¶0102); 
wherein the function configuration information indicates a specified function triggered by the function trigger event; in response to determining the specified function triggered by the function trigger event and in response to determining that the specified function is to be performed by a device different from the first device, selecting a second device for performing the specified function among the discovered devices that have the capability to perform the specified function (¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices); and
controlling the second device (detected at least one proximate device) to perform the specified function triggered (¶0103).
Spencer does not explicitly disclose discovering devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device through broadcasting.
In analogous art regarding function control method, Canoy disclose a system that discover devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device through broadcasting (¶0248).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of discovering devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device through broadcasting, as disclose by Canoy, to the method of Spencer since having a limited universe of potential options (option to identify other devices that perform the function), the selection of any particular option (broadcasting) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of identify devices that can perform the function, either option would have been obvious to one of ordinary skill.

Regarding claim 14: The combination of Spencer and Canoy disclose the electronic device according to claim 10, wherein the function configuration information indicates the specified function (Spencer: ¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices):
controlling the second device to perform the specified function comprises: 
determining devices that have a capability to perform the specified function based on capabilities supported by other devices different from the first device which are pre-recorded or found (Spencer: Fig. 8, ¶0086); 
selecting the second device for performing the specified function among the devices that have the capability to perform the specified function (Spencer: Fig. 9H, ¶0092); and 
sending the function performing instruction for performing the specified function to the selected second device, and controlling the second device to perform the specified function (Spencer: ¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second devices).

Regarding claim 15: The combination of Spencer and Canoy disclose the electronic device according to claim 14, wherein the selecting the second device for performing the specified function among the devices that have the capability to perform the specified function comprises:
selecting a device within a distance range from a specified position among the devices that have the capability to perform the specified function as the second device for performing the specified function (Spencer: Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 16: The combination of Spencer and Canoy disclose the electronic device according to claim 15, wherein the specified position is a position of the first device or a position of a user (Spencer: Fig, 9F, step 915F, ¶0091 and ¶0096).

Regarding claim 17: The combination of Spencer and Canoy disclose the electronic device according to claim 10, wherein the method further comprises:
pre-recording capabilities of devices in a same local area network or within a predetermined connection range (Spencer: Fig, 9F, step 915F, ¶0091 and ¶0096).; and/or
broadcasting a capability information query request, and receiving a response of capability information of each device fed back by each device, wherein the capability information of the device is pre-recorded by the device or determined by the device according to functions corresponding to its own hardware components.

Regarding claim 18: The combination of Spencer and Canoy disclose the electronic device according to claim 10, wherein the function trigger event comprises at least one of:
a voice command input event;
a human activity event (Table 1); and
a gesture input event.

Regarding claim 19: The combination of Spencer and Canoy disclose a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by a processor of a device, cause the device to perform the function control method of claim 1 (Spencer: ¶0061 and see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2017/0064073) in view of Canoy et al. (US 2014/0349269) and further in view of Goor (US 2021/0059031).

Regarding claim 20: The combination of Spencer and Canoy disclose an Internet of Things (IoT) system implementing the function control method of claim 1, comprising a plurality of IoT devices (Spencer: Fig. 1A) including the first device and the second device, 
wherein based on the preset correspondence between the function trigger event and the function configuration information, when the function trigger event is monitored by the first device, the function configuration information corresponding to the monitored function trigger event is retrieved by the first device, and the IoT system is configured to control devices among the plurality of the IoT devices other than the first device to perform the specified function that needs to be triggered by the function trigger event based on the function configuration information, thereby fully utilizing capabilities of each of the plurality of IoT devices to perform the specified function and realizing linkage of the plurality of IoT devices (Spencer: ¶0103, Table 1 AND Fig. 12A-16C shows all the different specified function of second IoT devices); and 
wherein the first device comprises a speaker (Spencer: ¶0081), the specified function is turning on a light (Table 1: Notice device type Light bulb; Device Action: Turn Light bulb on).
Spencer disclose satellite position system to track the location of the user (Spencer: ¶0081), but does not explicitly disclose the speaker is configured to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light. However, it does disclose the speaker is used to receive voice commands from the user (Spencer: ¶0081). Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of configuring the speaker to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light, as the voice command. The motivation is to allow voice command to the system hence making the system more user friendly.
Spencer does not further disclose that when it is detected that the user enters a first room, a smart light in the first room is determined as the second device, and when it is detected that the user enters a second room, a smart light in the second room is determined as the second device; the speaker is configured to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light.
In analogous art regarding light control, Goor disclose when it is detected that the user enters a first room, a smart light in the first room is determined as the second device, and when it is detected that the user enters a second room, a smart light in the second room is determined as the second device; the speaker is configured to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light (¶0002).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of when it is detected that the user enters a first room, a smart light in the first room is determined as the second device, and when it is detected that the user enters a second room, a smart light in the second room is determined as the second device; the speaker is configured to send the function performing instruction for turning on the light to the second device to perform the function of turning on the light, as disclose by Goor, to the system of Spencer. The motivation is to allow light control with minimal user interaction  and saving power.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689